           Case 2:18-cv-00472-RFB-CWH Document 23 Filed 05/28/19 Page 1 of 3




 1   NICOLAS TRUTANICH
     United States Attorney
 2   District of Nevada

 3
     CAROL S. CLARK MO 42670
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8975
 6   Facsimile: (415) 744-0134
     Carol.S.Clark@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                           DISTRICT OF NEVADA

12   SUZI L. HANSON GUERRA,                         )
                                                    )   Case No. 2:18-cv-00472-RFB-CWH
13                         Plaintiff,               )
                                                    )   STIPULATION FOR EXTENSION OF TIME
14          v.                                      )   TO FILE RESPONSE AND PROPOSED
                                                    )   ORDER
15   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
16                                                  )
                           Defendant.               )
17
            The parties hereby stipulate that Defendant shall have an additional 30-day extension of time in
18
     which to file her responsive brief. Defendant’s responsive brief is due on May 27, 2019, on a first
19
     extension. Defendant requests an additional 30 days, until Wednesday, June 26, 2019, in which to file
20
     her brief. This is Defendant’s second request for an extension. Counsel for Defendant requests this
21
     extension because she has been out of the office and due to family medical emergencies was unable to
22
     complete the brief as anticipated. Counsel for Defendant has conferred with Counsel for Plaintiff, who
23
     has no objection to this request. Counsel for Defendant apologizes to the Court and Plaintiff for any
24
     inconvenience caused by this request.
25

26          Respectfully submitted on May 27, 2019.
27

28                                                      -1-
          Case 2:18-cv-00472-RFB-CWH Document 23 Filed 05/28/19 Page 2 of 3




 1
                                                         NICHOLAS A. TRUTANICH
 2                                                       United States Attorney

 3                                                       /s/ Carol S. Clark
                                                         CAROL S. CLARK
 4                                                       Special Assistant United States Attorney

 5
     OF COUNSEL:
 6
     DEBORAH LEE STACHEL
 7   Acting Regional Chief Counsel, Region IX

 8                                                       Agreed to by:
                                                         Richard A. Harris, Esq.
 9                                                       Richard A. Harris
                                                         Attorney for Plaintiff
10                                                       (signature authorized by email from Noel
                                                         Anschutz dated May 27, 2019)
11

12
                                                       ORDER
13

14         Defendant’s request for an additional 30 days in which to file her responsive brief is

15   GRANTED. Defendant’s brief shall be due on June 26, 2019.

16

17
18
                                                         _______________________________
19                                                       UNITED STATES MAGISTRATE JUDGE
20                                                              May 31, 2019
                                                         Date:___________________________
21

22

23

24
25

26

27

28                                                    -2-
           Case 2:18-cv-00472-RFB-CWH Document 23 Filed 05/28/19 Page 3 of 3




 1

 2

 3
                                          CERTIFICATE OF SERVICE
 4
          I, Carol S. Clark, certify that the following individual was served with a copy of the
 5   STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSE AND PROPOSED
     ORDER on the date and via the method of service identified below:
 6

 7          CM/ECF:

 8          Richard A. Harris, Esq.
            Richard Harris Law Firm
 9          801 Fourth Street
            Las Vegas, NV 89101
10

11
            Dated this 27th day of May 2019.
12
                                                /s/ Carol S. Clark
13                                              CAROL S. CLARK
                                                Special Assistant United States Attorney
14

15

16

17
18

19

20

21

22

23

24
25

26

27

28                                                  -3-
